Citation Nr: 9900515	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed to be secondary to the service-connected 
knee disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to October 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision.  

The veterans current appeal includes a claim for service 
connection for a low back disability on a secondary basis.  
Direct service connection was previously denied for a low 
back disability in January 1992.  A claim for direct service 
connection is considered to be a separate claim.  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contended that he developed a low back condition 
as a result of his service-connected knee disability.  He 
reports that the variance in his gait caused by his service-
connected disability causes strain in the lower back.  

In addition, the veteran contends that during his service in 
the Navy, he was assigned to the engine room where he was 
exposed to hazardous noise.  As a consequence he believes 
that he developed tinnitus.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veterans claim for 
service connection for a low back disability, claimed as 
secondary to the service-connected knee disability, is 
dismissed due to an untimely substantive appeal.  It is also 
the decision of Board that the veterans claim for service 
connection for tinnitus is not well grounded.  


FINDINGS OF FACT

1.  The veterans claim for service connection for low back 
disability, claimed as secondary to a knee disability, was 
denied by a rating decision in September 1995.  

2.  The veteran was notified of the denial of service 
connection for low back disability, claimed as secondary to a 
knee disability, by a letter dated September 25, 1995.  

3.  A notice of disagreement (NOD) relative to the denial of 
secondary service connection for a low back disability was 
received in June 1996.  

4.  A supplemental statement of the case adding the issue of 
entitlement to service connection for low back disability, 
claimed as secondary to a knee disability, was issued on 
September 22, 1997.  

5.  A substantive appeal concerning the issue of service 
connection for low back disability, claimed as secondary to a 
knee disability, was not filed on or before November 21, 
1997; the veterans representative submitted a VA Form 646 on 
December 18, 1997.  

6.  The record does not contain competent evidence of current 
tinnitus.


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not filed concerning the 
issue of entitlement to service connection for low back 
disability, claimed as secondary to a knee disability.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 20.202, 20.302 (1998).  

2.  The veterans claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 
1991& Supp. 1998); 38 C.F.R. 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Service connection for a low back disability, claimed as 
secondary to a service-connected knee disability.

An appeal consists of a timely filed NOD in writing and after 
a SOC has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  A claimant must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date of notice of that determination.  A 
substantive appeal must be filed within 60-days of that date 
that the agency of original jurisdiction mails the SOC or 
within the remainder of the 1-year period from the date of 
the mailing of the notification of the determination being 
appealed, whichever is later.  38 C.F.R. § 20.302.  

In the veterans case, RO addressed the issue of entitlement 
to service connection for a low back disability on a 
secondary basis in its September 1995 rating decision.  The 
veteran was notified of that determination by a letter issued 
on September 25, 1995.  A timely NOD was received with 
respect to that issue in June 1996.  A supplemental SOC 
addressing the issue of entitlement to service connection for 
low back disability on a secondary basis was issued on 
September 22, 1997.  Thus, a timely substantive appeal would 
have to be filed on or before November 21, 1997, which is 60 
days after the issuance of the supplemental SOC.

In this case, no further correspondence was received with 
respect to the issue of entitlement to secondary service 
connection for low back disability until the December 18, 
1997, VA Form 646 from the veterans representative.  

The Board notes that when the rules require that any written 
document be filed within a specified period of time, a 
response postmarked prior to the expiration of that 
applicable time limit will be accepted as having been timely 
filed.  In the event that the postmark is not of record, as 
in this case, the postmark will be presumed to be five days 
prior to the date of the receipt of the document   In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  38 C.F.R. § 20.305.  Even after 
applying this rule, no timely substantive appeal was received 
with respect to the veterans claim for secondary service 
connection for a low back disability.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.  38 U.S.C.A. § 7105.  

2.  Service connection for tinnitus.

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

The veteran contends that he has tinnitus related to his 
active service.  However, he is advised that where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, I find that the veterans unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection for 
tinnitus.  

I note that the veterans claim must fail as there is no 
competent medical evidence that he currently has tinnitus.  
Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Boards discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claim 
well grounded.  

I recognize that this issue is being disposed of in a manner 
that differs from that used by the RO.  I have therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App 384, 394 (1993).  I 
conclude that he has not been prejudiced by the decision to 
deny his appeal on the basis that the claim is not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384 (1995). 


ORDER

The claim for service connection for a low back disability is 
dismissed, as a timely substantive appeal was not received.  

The veterans claim for service connection for tinnitus is 
not well grounded.  The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
